Derbigny, J.
delivered the opinion of the court. At a meeting of the creditors of Dominick Seghers, an insolvent debtor, syndics were appointed, against the nomination of whom, the present appellant filed his grounds of opposition, conformably to the 18th section of the " act, relative to the voluntary surrender of property and to the mode of proceeding, as well for the direction, as for the disposal of debtors’ estates, and for other purposes.” Those grounds were, or rather that ground was " that through an error of calculation, it was said that Messrs. Sainet and Labatut, were appointed syndics, as having the majority of votes in amount, while in reality Messrs. Sainet and Desbois had such majority, &c.”
Upon that issue the case was tried, and upon that issue this defendant was cast in the district court. It seems now that he has abandoned that plea, and rests his case upon entirely different grounds. Can he be listened to ? We think not. A particular creditor, who is dissatisfied with the proceedings had for the purpose of appointing syndics, and wishes to be relieved *68against them is directed by law to state speaially the grounds of his opposition, or, as the law expresses it, " the several facts of nullity of the said appointment." He is not permitted to complain generally that the proceedings are irregular ; he must state the facts on which he intends to rely. This statement is the foundation of this sort of judicial contention, in which he holds the place of a plaintiff : upon that statement his case rests, in the same manner as any action does on the allegations contained in a petition. To pretend that he may afterwards travel out of this issue, and alledge any thing, against the legality of the proceedings, is to contend, in other words, that parties are not bound by their pleadings.
Grymes for the plaintiff, Seghers for the defendants.
It is, therefore, ordered, adjudged and decreed that the judgment of the district court be affirmed with costs.